The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Amendment filed 01/07/2020 – remaining claims are 1-5, 11-21, 25-29, 33, 35, 36, and 48-52.

DETAILED ACTION

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 26 and 27 recite the limitation "said bottom layer" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 4, 5, 11-14, 17-20, 29, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. US 2010/0179496.

As to claim 1, Roe teaches a disposable absorbent article 10 comprising: an outer shell 20; and a detachable disposable absorbent core insert 50 supported on an inside surface 25 of the outer shell 20 (Figure 2B), the core insert 50 being attached to the inside surface and detachable therefrom (paragraph 0055, Figures 2E-2H); and wherein the inside surface 25 further includes a retaining structure 32,33 (Figure 2B; paragraph 0054) for receiving the absorbent core insert 50 (Figures 2B-2H and 3), the core insert 50 being attachable with the retaining structure 32,33 and detachable from the retaining structure 32,33 (paragraph 0054, Figures 2B and 3). 

As to claim 4, the retaining structure 32, 33 forms part of a hook and loop system provided on the core insert and the outer shell (paragraphs 0040, 0060, 0162-0163). 

As to claim 5, the retaining structure 32, 33, 56, 57 includes an adhesive provided on the core insert or the outer shell (Figures 2B-2E, paragraphs 0040, 0054). 

As to claim 11, the core insert 50 further includes an absorbent material layer 71 disposed between a top layer 51 and a base layer 52 (paragraph 0107).

As to claim 12, the core insert 50 further includes one or more elastics 58 disposed along each side of the absorbent material layer and spaced laterally therefrom (Figure 3; paragraph 0133).

As to claim 13, wherein the core insert further includes one or more elastics 58a,58b disposed along each side of the absorbent material layer and wherein portions of said elastics contact the absorbent material layer (Figure 3, paragraph 0133-0135).

As to claim 14, the core insert 50 further includes a stand-up leg cuff 53 disposed along each of two opposing side edges of the absorbent material layer, the leg cuff 53 including one or more elastic strands 58a,58b (Figures 3, 5A, 5B).

As to claims 18-20, Roe teaches the outer shell 20 includes one or more end regions folded to form a folded flap – where Roe teaches a pocket structure for retaining the core insert 50 (paragraph 0164).  The pocket structure has an opening which forms a gap as broadly as claimed between the flap and shell surface for receipt of the insert (paragraph 0164).  The pocket flap further comprises a material which is capable of forming a dam barrier at the end regions  

As to claim 29, Roe teaches a disposable absorbent core insert 50 for attaching to an outer shell 20 of a disposable absorbent article (paragraphs 0051-0052), comprising:

top material layer 51;
a bottom material layer 52; and
an absorbent core material layer 71 disposed between said top and bottom material layers (paragraphs 0102-0117, 0107); and

a fastener 56,57 (paragraph 0052) for attaching the core insert 50 to an inside surface of a reusable outer shell 20 (paragraph 0055) of the absorbent article such that said core insert 50  is detachable therefrom (Figures 2B, 3, and 5A-5F; paragraphs 0054, 0160).

As to claim 35, Roe teaches a disposable absorbent assembly comprising: an outer shell 20, and
a disposable absorbent core insert 50 detachably engageable with the outer shell 20, said core insert 50 including an absorbent core material 71 section having an absorbent composition 66 (paragraph 0120).

As to claim 17,  the article comprises curved elastics disposed alongside said absorbent material layer (Figure 3).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2, 3, 25-28, 33, 36, 48, 49, and 52 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable over Roe et al. US 2010/0179496.

As to claim 2, Roe does not specifically teach a second absorbent core insert attachable to the retaining structure and detachable from the retaining structure.  However, Roe does teach the outer cover 20 should remain substantially sanitary after removal of the insert and that the insert may be replaced with another insert (paragraph 0055).  Thus, it is obvious to one having ordinary skill in the art at the time the invention was originally filed to provide a second absorbent core insert attachable to the retaining structure. 

As to claim 3, the outer shell 20 includes a landing 31 on the inside surface 25, each of the first and second core inserts being disposed on the landing upon attachment with the retaining structure
As to claims 25, 48, and 52, Roe teaches the retaining structure includes a plurality of fasteners 56,57 disposed on the bottom layer of the core insert 50 (Figure 2F) and projecting outwardly to engage the inside surface (paragraphs 0162-0163).  The fasteners are spaced apart to define void spaces between the fastener (Figure 2F).  Roe does not specifically teach air channels. However, Roe teaches a plurality of fastener components being spaced apart on the front and rear regions (Figures 2B-2H).  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide air channels to permit some flexibility of the absorbent article and reduce stiffness. 
As to claims 26 and 33, Roe teaches the absorbent article of claim 1, further comprising a plurality of space apart projections - with the fastening components comprising hook and loop components - on the bottom layer of the core insert 50, the projections engaging the inside surface 25 of the outer shell and capable of providing air channels between the core insert 50 and the inside surface (Figures 2E-2I, 3, and 4). 
As to claim 27, the projections include hook fasteners that engage the inside surface of the outer shell (paragraph 0160-0162). As to claim 28, the projections are elongated fastening strips (Figures 2C, 2E, 2F, 2I). 

As to claim 36, Roe teaches an embodiment in Figure 2C where the retaining structure includes pocket structures 32a, 33a on the inner surface 26 of the outer cover 20 adapted to receive the insert 50.  The core insert 50 includes a protruding portion -  the core insert 50 being disengageable from the pocket structures/receptacle and from the outer shell 20 (paragraph 0164, 0197).  Roe further teaches one or more fasteners, including hook and loop components may be used in combination with the pocket structure 33a.  Based on the teaching of Roe, it would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide a receptacle on the outer cover and protruding portion such as a hook component on the insert to secure the insert onto the outer shell. 

As to claim 49, Roe teaches a disposable absorbent core insert 50 for attaching to an outer shell 20 of a disposable absorbent article (paragraphs 0051-0052), comprising:

top material layer 51;
a bottom material layer 52; and
an absorbent core material layer 71 disposed between said top and bottom material layers (paragraph 0107); and

a fastener 56,57 (paragraph 0052) for attaching the core insert 50 to an inside surface of a reusable outer shell 20 (paragraph 0055) of the absorbent article such that said core insert 50  is detachable therefrom.


Allowable Subject Matter
10.	Claims 15, 16, 21,  30, and 50-51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:   With respect to claim 21, the prior art does not teach or suggest a disposable absorbent assembly including an outer shell and absorbent insert where the receptacle includes a clip defining at least partially, a shape of the receptacle.
With respect to claims 15 and 16, the prior art does not teach or suggest the insert has elastics along the absorbent in combination with elastics in stand-up cuffs.
With respect to claim 30, the prior art does not teach the insert does not have elastic strands that partially define the protruding portions. 
With respect to claims 50 and 51, the prior art does not teach or suggest cross-directional elastics in outer channels.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sherrod et al. US Patent Application Publication 2002/0143316 is cited to show a disposable absorbent with an outer shell and detachable absorbent insert.

Double Patenting

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-5, 11-21, 25-29, 33, 35, 36, and 48-52 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.10,524,966 in view of Roe . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth a depression in the inner layer of the inside surface of the outer cover. However, Roe teaches snap fasteners for the retaining structure on the inner layer (paragraph 0040) which forms a depression on the inner surface as broadly as claims.  It would have been obvious to use snap fasteners as the retaining structure since it is used in the same environment and solves the same problem of securing the core insert to the cover layer.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the present application substantially overlaps the subject matter of the patent.

	
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781